Citation Nr: 1021762	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a chronic lung 
disorder (claimed as chronic obstructive pulmonary disease 
(COPD)). 

2. Entitlement to service connection for herpes zoster.

3. Entitlement to service connection for benign keratosis of 
the back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from 
September 1965 through November 1968, and in the Army from 
August 1991 through January 1992.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from July 
2004 and November 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Veteran testified at a Travel Board hearing in July 2008 
before the undersigned.  The appeal was remanded by the Board 
in December 2008 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the issue of entitlement to service connection for a 
chronic lung disorder (claimed as COPD):  

The Veteran contends that he has a chronic 
respiratory/pulmonary condition, diagnosed as COPD in 1997, 
which was first manifest during his initial period of active 
service from September 1965 to November 1968.  Alternatively, 
he asserts that the COPD pre-existed his second period of 
active service, from August 1991 to January 1992, and was 
aggravated therein.  It is noted that the Veteran's second 
period of active duty consisted of service in Southwest Asia 
in 1991, during which time he was exposed to oil well 
fires/smoke in Saudi Arabia and Kuwait.  

Briefly, service treatment records show diagnoses of 
"pneumonia, lobar, organism unspecified, right lower lobe 
(incurred in the line of duty)" in October 1965, bronchitis 
in January 1966, and complaints of chest pain in February 
1966 and March 1966.  It is the Veteran's contention that he 
has been "plagued with reoccurring bouts of bronchitis," 
and other respiratory problems since his separation from 
active duty in 1968.  See VA Form 9, September 2005.  He 
testified to the same at his July 2008 hearing before the 
undersigned.  See Hearing Transcript, pp. 11-13.  In essence, 
he believes that the respiratory conditions diagnosed in-
service, and the related symptomatology following service, 
were early manifestations of the currently diagnosed COPD.  

In this regard, is acknowledged that the Veteran was first 
diagnosed with "early COPD" upon Gulf War Examination in 
February 1997.  A VA examination in June 2005 confirmed 
"mild" obstructive pulmonary disease.  The examiner opined 
that the condition was not likely related to smoke inhalation 
during his active duty in Kuwait, and most likely related to 
chronic smoking.  The examiner made no mention of the 
Veteran's history of respiratory problems/complaints during 
his first period of service; nor did he indicate whether the 
mild obstructive pulmonary disease pre-existed the second 
period of active service, and if so, whether it was 
aggravated by inhalation of smoke from oil fires in Saudi 
Arabia/Kuwait.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

In this case, the Veteran has clearly outlined his basis for 
entitlement for service connection in the September 2005 
substantive appeal, and again, at his July 2008 Travel Board 
hearing.  He does not assert that his COPD was directly 
incurred during his second period of active service.  Rather, 
he asserts that the respiratory/lung conditions diagnosed 
during his first period of service were early manifestations 
of the subsequently diagnosed COPD/mild obstructive pulmonary 
disease.  To the extent that such condition(s) pre-existed 
his second period of service in 1991 and 1992, he believes 
that oil/smoke/chemical inhalation aggravated the COPD.  A 
new medical opinion which addresses these questions must be 
obtained upon remand as outlined below. 

As to all claims on appeal: 

With respect to all claims on appeal, in July 2008, the 
Veteran testified that he has received nearly all of his 
post-service treatment from the VAMC-Allen Park (Detroit), 
Michigan.  Upon remand in December 2008, the Board noted that 
"all VA treatment records relevant to the claimed 
disabilities, dating as far back as immediately following the 
Veteran's first discharge from service in November 1968, 
through and including any treatment from Detroit from 1997 
through the present, should be associated with the claims 
folder" (emphasis added).  Despite the foregoing directives, 
a January 2009 records request form from the RO to the VAMC-
Allen Park (Detroit) shows that the search was limited to 
treatment records from January 1997 to December 1997.  These 
records were associated with the claims file, however, the 
record still does not contain any VAMC treatment records 
prior to 1996, or after March 2007.  VA's duty to assist is 
heightened when records are in the control of a government 
agency. Gobber v. Derwinski, 2 Vet. App. 470 (1992).  These 
records should be obtained, if available, upon remand.  


Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all additional VA 
records pertaining to treatment provided 
for lung/pulmonary and skin disorders 
dating as far back as immediately 
following the Veteran's first discharge 
from service in November 1968, through and 
including any treatment from the Detroit 
VAMC to the present, including any records 
on file with the Allen Park VA Medical 
Center.  All records secured must be 
associated with the claims file.  If any 
identified VA records are not available, 
or if the search for any such records 
yields negative results, that fact should 
clearly be documented in the claims file.  
The Veteran is to be notified in writing.  
Because VA records are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be prepared 
and added to the claims folder.

2. Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of any currently present lung/respiratory 
disorder, to include COPD.  All indicated 
studies should be conducted.  The 
following questions should be addressed:

(a) With respect to each lung/respiratory 
disorder identified, if any, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that such disorder is etiologically 
related to the Veteran's first period of 
active service, from September 1965 to 
November 1968.  

(b) The examiner is also asked to opine as 
to whether it is at least as likely as not 
that the in-service findings of pneumonia, 
bronchitis, and complaints of chest pain 
in 1965 and 1966 were early manifestations 
of any diagnosed lung/respiratory 
disorder, to include COPD.  

(c) If the examiner determines that the 
Veteran's lung disorder is not 
etiologically related to his first period 
of active service then he should address 
the following: 

(i) If any diagnosed lung/respiratory 
disorder, to include COPD, is found to 
have clearly and unmistakably (i.e., 
undebatably) pre-existed the Veteran's 
second period of active service, from 
August 1991 to January 1992, the examiner 
is asked to indicate whether there is a 
permanent increase in the severity of the 
underlying pathology associated with the 
lung disorder which occurred during 
service.  

(ii) If the examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the Veteran's 
lung disorder did not increase in severity 
during service, the examiner should 
indicate as such.  The examiner must 
provide a complete rationale any stated 
opinion.  

(iii) For purposes of this remand, it is 
conceded that the Veteran was exposed to 
smoke from oil fires during his second 
period of active service in Kuwait and 
Saudi Arabia.  The examiner should give 
express consideration as to the impact, if 
any, of smoke inhalation on his COPD (or 
any other diagnosed lung disorder).  

The Veteran's claims file must be made 
available to the examiner for review.  

3. Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


